DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed April 1, 2022.
	Claims 1, 4-20 and 35-36 are pending.  Claims 2-3 and 21-34 are canceled.  Claims 1, 4-6, 10, 16-18 are amended.  Claims 35-36 are new.  Claims 1, 10 and 18 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on September 1, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 18-20 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being (a)(1) by Shim et al. (U.S. 2017/0371742; hereinafter “Shim”).
	Regarding independent claim 1, Shim discloses a storage device (Fig. 1) comprising:
	a nonvolatile memory device (Fig. 1: 110) including a first storage area and a second storage area (Fig. 1: BLK1-BLKz); and
	a controller (Fig. 1: 120) configured to control the nonvolatile memory device (Fig. 1: 110) and to perform a read reclaim operation of reading data stored in the first storage area of the nonvolatile memory device and writing the read data in the second storage area (see page 3, par. 0038), wherein:
	the controller (Fig. 1: 120) divides each of the first storage area and the second storage area into two or more zones (see page 4, par. 0056),
	before the read reclaim operation (Fig. 7: before step S140 and before Fig. 8), the controller (Fig. 1: 120) is further configured to control the nonvolatile memory device to perform sample read operation (“whenever a read operation is performed,” see page 2, par. 0028) on the first storage area (“on a memory block,” see page 2, par. 0028) and to determine respective zones of the second storage area among the two or more zones (respective zones are determined in a selected block and in the remaining blocks based on read disturbance while a read operation is performed, see page 2, par. 0028-0029, see also page 4, par. 0056-0057), at which data of the respective zones of the first storage area are to be written (data is move to another memory block to maintain the integrity of data, see page 3, par. 0038), based on result of the sample read operation (respective zones are determined in a selected block and in the remaining blocks based on read disturbance while a read operation is performed, see page 2, par. 0028-0029, see also page 4, par. 0056-0057),
	the controller (Fig. 1: 120) controls the nonvolatile memory device to perform the sample read operation on the two or more zones of the first storage area (Fig. 7: S110-S120), respectively, and
	the controller is further configured to estimate read counts of the two or more zones of the first storage area from the results of the sample read operations (Fig. 7: S110-130).
	Applicant is reminded of MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent).  Shim’s apparatus appears to be identical to applicant’s apparatus, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent.  See MPEP 2112.01(I).
	Regarding claim 5, Shim discloses the nonvolatile memory device (Fig. 1: 110) includes memory blocks (Fig. 1: BLK1-BLKz), each of which includes cell strings (see page 3, par. 0040),
	each of the cell strings includes memory cells stacked on a substrate in a direction perpendicular to the substrate (see page 3, par. 0042 and page 4, par. 0053),
	the first storage area is a first memory block among the memory blocks (Fig. 1: for example: BLKz), and
	the second storage area is a second memory block among the memory blocks (Fig. 1: any of the remaining blocks BLK1 or BLK2).
	Regarding independent claim 10, Shim discloses an operating method (Figs. 7-8) of a storage device (Fig. 1) which includes a first storage area and a second storage area (Fig. 1: BLK1-BLKz) each including two or more zones (see page 4, par. 0056), the method comprising:
	performing two or more sample read operations on the first storage area to estimate read counts of the two or more zones of the first storage area (Fig. 7: S110-130); and
	performing a read reclaim operation of writing data of the first storage area into the second storage area (see page 3, par. 0038), wherein
	before the read reclaim operation, respective zones of the second storage area, at which data of the respective zones of the first storage area are written, are adjusted based on the read counts (respective zones are determined in a selected block and in the remaining blocks based on read disturbance while a read operation is performed, see page 2, par. 0028-0029, see also page 4, par. 0056-0057).
	Regarding independent claim 18, Shim discloses a storage device (Fig. 1) comprising:
	a nonvolatile memory device (Fig. 1: 110) including memory blocks (Fig. 1: BLK1-BLKz), each of which includes cell strings, wherein each of the cell strings includes memory cells stacked on a substrate in a direction perpendicular to the substrate (see page 3, par. 0042 and page 4, par. 0053); and
	a controller (Fig. 1: 120), wherein
	before a read reclaim operation in which data of a first memory block among the memory blocks are read and then written in a second memory block (Fig. 7: before step S140 and before Fig. 8), the controller (Fig. 1: 120) performs sample read operations at the first memory block to estimate read counts of the data of the first memory block (Fig. 7: S110-130) and determines location of the second memory block, at which the data are to be written, depending on the read counts (respective zones are determined in a selected block and in the remaining blocks based on read disturbance while a read operation is performed, see page 2, par. 0028-0029, see also page 4, par. 0056-0057), the locations having different distances from the substrate (see page 4, par. 0057-0058).
Applicant is reminded of MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent).  Shim’s apparatus appears to be identical to applicant’s apparatus, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent.  See MPEP 2112.01(I).
Regarding claim 19, Shim discloses the limitations with respect to claim 18.
As discussed above, Shim’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to properties and functions of “memory cells of each of the cell strings have different sizes depending on a distance from the substrate, and the controller writes data corresponding to a greater read count from among the data in memory cells having greater sizes at the cell strings of the second memory block.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shim’s storage device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 20, Shim discloses the limitations with respect to claim 18.
As discussed above, Shim’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to functions of “the controller configured to estimate the read counts by using a number of on-cells turned on in response to a first voltage during the sample read operations, a number of off-cells turned off in response to a second voltage during the sample read operations, information of the first memory block, information of word lines where the sample read operations are performed, and a program/erase count of the first memory block, based on machine learning.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shim’s storage device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 35, Shim discloses the limitations with respect to claim 1.
As discussed above, Shim’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to functions of “in the read reclaim operation, the controller further determines respective zones of the second storage area, at which the data of the respective zones of the first storage region are to be rewritten, based on the robustness to maintain programmed threshold voltages of the two or more zones of the second storage area.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shim’s storage device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 36, Shim discloses the limitations with respect to claim 1.
As discussed above, Shim’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to functions of “in the read reclaim operation, data read from the two or more zones of the first storage area having higher estimated read counts are rewritten in a zone of the two or more zones of the second storage area having higher robustness to maintain programmed threshold voltages than data read from the two or more zones of the first storage area having lower estimated read counts.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shim’s storage device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (U.S. 2017/0371742; hereinafter “Shim”) in view of Kim et al. (U.S. 2018/0143762; hereinafter “Kim”).
Regarding claim 4, Shim discloses the limitations with respect to claim 1.
	However, Shim is silent with respect to estimates the read counts based on machine learning.
	Similar to Shim, Kim teaches a storage device (Fig. 1) comprising a nonvolatile memory device (Fig. 1: 110) including a first storage area and a second storage area (Fig. 1: BLK1-BLKz), and a controller (Fig. 1: 120) configured to perform a read reclaim operation (see page 7, par. 0098).
	Furthermore, Kim teaches the controller estimates the read counts based on machine learning (see page 7, par. 0105).
Since Kim and Shim are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Shim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim with the teachings of Shim for the purpose of predict in advance a result of the reliability verification read operation, see Kim’s page 6, par. 0084.
Regarding claim 6, Shim discloses the limitations with respect to claim 1.
Furthermore, Shim teaches wherein the cell strings of each of the memory blocks are connected with word lines (Fig. 2: WL1-WL8), and the controller is further configured to estimate the read counts of the two or more zones of the first memory block from information of a word line where the sample read operations are performed (Fig. 7: S120-S130).
However, Shim is silent with respect to the controller is further configured to information of a word line where the sample read operations are performed, information of the first memory block, and a program/erase count of the first memory block, based on machine learning.
Similar to Shim, Kim teaches a storage device (Fig. 1) comprising a nonvolatile memory device (Fig. 1: 110) including a first storage area and a second storage area (Fig. 1: BLK1-BLKz), and a controller (Fig. 1: 120) configured to perform a read reclaim operation (see page 7, par. 0098).
Furthermore, Kim teaches the controller is further configured to information of a word line where the sample read operations are performed, information of the first memory block, and a program/erase count of the first memory block, based on machine learning (Fig. 7, see also page 2, par. 0018).
Since Kim and Shim are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Shim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim with the teachings of Shim for the purpose of predict in advance a result of the reliability verification read operation, see Kim’s page 6, par. 0084.
Regarding claim 8, Shim in combination with Kim teaches the limitation with respect to claim 6.
As discussed above, Shim’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to function of “write data of a first zone having a greatest read count from among the two or more zones of the first memory block into memory cells belonging to a zone being most distant from the substrate from among the memory cells of each of the cell strings of the second memory block.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shim’s storage device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Regarding claim 9, Shim in combination with Kim teaches the limitation with respect to claim 6.
Furthermore, Shim teaches wherein each of the read counts indicates a number of times a read operation is performed at a corresponding one of the two or more zones of the first memory block after the data are written in the first memory block (Fig. 7: S120).
Regarding claim 12, Shim discloses the limitations with respect to claim 10.
However, Shim is silent with respect to selecting sample memory cells from memory cells of a corresponding zone of the two or more zones of the first storage area, and counting a number of on-cells each having a threshold voltage lower than a first voltage from among the sample memory cells and a number of off-cells each having a threshold voltage higher than a second voltage from among the sample memory cells.
Similar to Shim, Kim teaches an operating method of a storage device (see page 1, par. 0002) which includes a first storage area and a second storage area (Fig. 1: BLK1-BLKz) including two or more zones (“page” see page 5, par. 0074), and performing a read reclaim operation of writing data of the first storage area into the second storage area (see page 7, par. 0098).
Furthermore, Shim teaches selecting sample memory cells from memory cells of a corresponding zone of the two or more zones of the first storage area (“page of an access classification,” see page 7, par. 0098), and 
counting a number of on-cells each having a threshold voltage lower than a first voltage from among the sample memory cells and a number of off-cells each having a threshold voltage higher than a second voltage from among the sample memory cells (see pages 6-7, par. 0097-0100).
Since Kim and Shim are from the same field of endeavor, the teachings described by Kim would have been recognized in the pertinent art of Shim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim with the teachings of Shim for the purpose of predict in advance a result of the reliability verification read operation, see Kim’s page 6, par. 0084.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (U.S. 2017/0371742; hereinafter “Shim”) in view of Kim et al. (U.S. 2018/0143762; hereinafter “Kim”) as supported by Jung et al. (U.S. 2018/0374541; hereinafter “Jung”).
Regarding claim 7, Shim in combination with Kim teaches the limitations with respect to claim 6.
As discussed above, Shim’s storage device is substantially identical in structure to the claimed “storage device,” where the differences reside only in the remaining limitations relating to properties of “wherein sizes of the memory cells of each of the cell strings increases as a distance from the substrate increases.”
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Shim’s storage device appears to be identical to applicant’s device, and thus the prior art apparatus is substantially identical to claimed apparatus, for which the claimed functions are presumed inherent. See MPEP 2112.01(I). As supported by Jung, the sizes of non-volatile memory cells that respectively correspond to the layers may vary according to the etching process, for example: a first cell of a string, the size of the first cell may increase as a distance from the substrate increases, see page 3, par. 0040 and page 5, par. 0063.
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device is incapable of performing the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I). Applicant is also reminded that claim limitations directed to the manner of operating do not distinguish an apparatus claim from the prior art apparatus. MPEP 2114(II) (“Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art”).
Allowable Subject Matter
Claims 11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 11, there is no teaching or suggestion in the prior art of record to provide the recited data of a zone having a greater read count from among the two or more zones of the first storage area are written in memory cell, of which a program speed is slow, from among memory cells of the second storage area.
With respect to claim 13, there is no teaching or suggestion in the prior art of record to provide the recited first voltage belongs to a voltage range of an erase state corresponding to a lowest threshold voltage from among states of the sample memory cells, and the second voltage belongs to a voltage range of a program state corresponding to a highest threshold voltage from among the states of the sample memory cells.
With respect to claim 14, there is no teaching or suggestion in the prior art of record to provide the recited memory cells having a highest program speed, from among the memory cells of the corresponding zone, are selected as the sample memory cells.
With respect to claim 15, there is no teaching or suggestion in the prior art of record to provide the recited step of while an idle state is maintained, a number of the two or more zones of the first storage area increases, a number of the sample read operations increases, and a number of the read counts corresponding to the number of the two or more zones respectively increases.
With respect to claim 16, there is no teaching or suggestion in the prior art of record to provide the recited step of dummy data are written at a zone of the second storage area, which corresponds to a zone of invalid data of the data of the first storage area.
With respect to claim 17, there is no teaching or suggestion in the prior art of record to provide the recited step of data from a third storage area of the storage device are written at a zone of the second storage area, which corresponds to a zone of invalid data of the data of the first storage area.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-10, 12, 18-20 and 35-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825